Citation Nr: 1108912	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-37 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for bilateral pes planus (flat feet), with callosities, currently evaluated as 30 percent disabling.
 
2.  Entitlement to an increased rating for a thoracolumbar strain, currently evaluated as 20 percent disabling.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from April 1968 to April 1988.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.   In February 2008, the Veteran appeared before the undersigned Veterans Law Judge for a Travel Board hearing.  The case was remanded in September 2008.  
 
As noted in the September 2008 Remand, during the aforementioned hearing, the Veteran appeared to raise the issue of a claim of entitlement to service connection for cold injury residuals of the feet bilaterally.  He also submitted a claim for a 100 percent schedular evaluation.  He did not specify the disabilities for which he claimed that benefit.  These issues have not been considered by the RO, much less denied and timely appealed to the Board.  Accordingly, the Board does not have jurisdiction over these issues and they are referred to the AOJ for immediate appropriate action.  
 
 
FINDINGS OF FACT
 
1.  The appellant's bilateral pes planus is not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances.
 
2.  The appellant's thoracolumbar strain is not manifested by either forward thoracolumbar flexion to 30 degrees or less, or thoracolumbar ankylosis. 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).
 
2.  The criteria for an evaluation in excess of 20 percent for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2004 correspondence, the Veteran was notified of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain.  He was provided notice of how effective dates and disability ratings are determined in a March 2006 correspondence.   The claims were readjudicated in a January 2010 supplemental statement of the case.   Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
In September 2008, the Board remanded the issues on appeal, in part, to provide the Veteran with orthopedic, podiatric and neurologic examinations.  The Board requested that the neurology examiner determine whether any neurological symptoms affecting the feet were due to either diabetes, pes planus or a spinal disorder.  The remand additionally requested that the Veteran's feet and spine be examined in order to determine the current nature and severity of the disorders on appeal.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Stegall, however, does not require "full" compliance or even "strict" compliance with the remand directive.  It only requires "substantial compliance."  The United States Court of Appeals for Veterans Claims has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  
 
In this case, while VA did not provide the Veteran with examinations by a neurologist and podiatrist for his foot disability, the Veteran's examinations that were provided were completely adequate.  The reports clearly show that the Veteran's claims file was reviewed, and while he was not examined by a neurologist, he was examined by physicians who had sufficient expertise to address the questions presented in the remand.  Further, the orthopedic surgeon, while not a podiatrist, performed all pertinent studies and provided all information necessary to evaluate the disorders.  The orthopedic surgeon answered the questions presented by the Board and his report provided the information necessary to satisfactorily make a determination on the claim without prejudicing the Veteran.  Thus, VA substantially complied with the mandates of the Board remand.  Stegall, 11 Vet. App. 268.
 
Governing Laws and Regulations- Increased Rating Claims Generally
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Bilateral Pes Planus
 
Under Diagnostic Code 5276, a 30 percent evaluation is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 50 percent evaluation is assigned when there is evidence of a pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  Id.  
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against finding entitlement to an evaluation in excess of 30 percent for bilateral pes planus.  
 
The Veteran has asserted that he experiences burning and numbness of the feet which he attributed to his pes planus stating that these symptoms occurred before his diabetes mellitus.  See Hearing Transcript, pgs. 35-36.  Noting the Veteran's assertions, but also noting that the Veteran is service connected for diabetic neuropathy, the issue was remanded in September 2008.  Specifically, the Board remanded in order to determine whether the Veteran's symptoms were in fact causally related to either flat feet or his low back disabilities.  

In February 2009, the Veteran was afforded a VA examination for neurological disorders.  Having reviewed the claims file in full, the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy were due to either pes planus or lumbar radioculopathy, but instead was due to diabetes.  Similarly, February 2009 VA orthopedic examiner noted that the Veteran had numbness over both feet which was secondary to diabetic neuropathy.  Finally, the issue of cold injury residuals is referred to the RO and thus not before the Board at this time. 
 
In light of this evidence the Veteran's neurologic symptoms of the foot need not be considered under additional diagnostic codes for disabilities of the peripheral nerves.  The Board will therefore not consider evidence regarding the Veteran's neurologic symptoms in its determination as to whether an increased rating for pes planus is in order.  
 
A November 2004 VA examination revealed feet hypercalcities bilaterally as well as marked pes planus with foot deformation and no reformation on unloading.  There was a slight gait abnormality reported.  

A June 2005 private treatment note from podiatrist Dr. G.K. noted that the Veteran wore diabetic supportive shoes and insoles.  Physical examination revealed severe flat feet bilaterally.  Equinus was noted in the ankles bilaterally with limited dorsiflexion.  The Veteran had diffuse pain to palpitation along the plantar fascia bilaterally.  The Veteran was maximally pronated in stance and apropulsive in gait.  X-rays were reported as showing severely pronated flat feet bilaterally.  
 
An x-ray report from the VA medical center dated in March 2006 found pes planus deformity bilaterally.  

The Veteran was afforded a QTC examination in December 2006.  He reported that he experienced pain at the soles of both feet which was burning and cramping in nature.  He reported that he experienced pain at rest, while standing and when walking.  Examination of the feet revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Pes planus was present on the right.  A slight valgus which could be corrected with manipulation of the feet was noted.  There was no tenderness to palpitation bilaterally of the plantar surface.  There was no forefoot or midfoot malalignment.  The examiner stated that the Veteran did not have limitation with standing and walking, but required arch supports.  Symptoms were reported as pain not relieved by the Veteran's corrective shoe wear.  
 
During his February 2008 Travel Board Hearing, the Veteran stated that he believed that he was entitled to a 50 percent disability evaluation because he had been wearing shoe appliances since approximately 1992, which had not improved his condition.  See Hearing Transcript, pg. 9.  The Veteran additionally stated that occasionally he suffered foot spasms.  See Hearing Transcript, pg. 16.  He admitted that his orthotics kept him in alignment.  See Hearing Transcript, pg. 18.  
 
In February 2009, the Veteran was afforded a VA examination of the feet.  He reported burning feet and calluses, and that his feet were most painful on the bottom.  He stated that his feet hurt more with walking but he could walk one to two miles if necessary.  He did, however, report needing to stop and rest every ten to fifteen minutes.  On physical examination, the Veteran had tenderness of the right mid foot to palpitation, and calluses over the first and fifth metatarsal heads.  The Achilles tendon was not tender.  Mild pes planus was noted with 10 degrees of heel valgus.  The left foot showed no Achilles tendon or foot tenderness.  Moderate pes planus of the left foot was noted as was heel valgus of 10 degrees.  The functional impairment of the right foot was opined to be severe, and the functional impairment of the left foot was moderate.  Regarding the criteria under DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), the evidence reveals no additional loss of motion bilaterally because of pain with three repetitions of range of motion, nor was there any additional weakness or lack of endurance.  
 
In this case, the Board finds that the symptoms demonstrated by the Veteran most nearly approximate those symptoms described in the 30 percent disability rating criteria.
 
In this regard, a 50 percent evaluation must approximate symptoms which include pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation that is  not improved by orthopedic shoes or appliances.  The pertinent evidence shows marked pes planus with complete deformation of the foot and severe flat feet bilaterally.  See November 2004 VA examination; June 2005 private treatment note.  Pain to palpitation was noted in June 2005, but tenderness to palpitation of plantar surfaces was negative in December 2006, and was found in the right but not left foot in February 2009.  A slight gait abnormality was noted in November 2004 and a pronated stance and an apropulsive gait were noted in June 2005 with x-rays showing severely pronated flat feet bilaterally.  In December 2006, a slight valgus was corrected with manipulation, and in February 2009, 10 degrees of heel valgus was reported.  While the appellant's symptoms due to pes planus are severe, they do not include extreme tenderness of the plantar surfaces of the feet or marked inward displacement.  Further, a severe spasm of the tendo Achilles has not been shown.  
 
The Veteran asserts that because orthopedic shoes have not cured his flat feet, he should be given a 50 percent disability evaluation.  See Hearing Transcript, pg. 9.  Diagnostic Code 5276 provides the symptoms necessary for a 50 percent disability evaluation.  If the Board were to assume, as the Veteran would have it do, that he only need show that his flatfoot is not cured by orthopedics for a 50 percent rating, the described criteria listed in the code would be unnecessary.  

Significantly, in construing a statute or regulation, one must inspect the language to ascertain its plain meaning.  Glover v. West, 185 F.3d 1332 (1992).  The reading of the rating criteria shows that the symptoms approximating those must be shown.  The prescribed rating criteria must be met to be awarded the  higher rating.  As such symptoms have not been demonstrated and as the symptoms demonstrated most nearly approximate the criteria specified in the 30 percent rating, a 50 percent disability rating is not in order.  
 
A higher rating is not warranted under any of the diagnostic codes pertaining to foot disabilities.  There is no evidence that pes planus is manifested by claw foot that meets the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2009).  The other Diagnostic Codes pertaining to the feet do not provide evaluations in excess of the currently assigned 30 percent evaluation.  Thus, they would not assist the Veteran in obtaining a higher evaluation.  
 
As the criteria for a 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 have not been demonstrated, even when considering functional loss due to pain under DeLuca, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).
 
Finally, to the extent that pes planus interfered with his employment, the Veteran is already in receipt of individual unemployability.  Additionally periods of hospitalization have not been shown and the disability picture presented by the Veteran's pes planus is appropriately contemplated by the rating schedule.  Finally, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Accordingly, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
 Thoracolumbar Strain
 
Entitlement to service connection for a thoracolumbar strain was granted, and a noncompensable evaluation was assigned in a February 2000 rating decision.  In a January 2002 rating decision, the RO granted a 20 percent disability evaluation.  The Veteran filed his current claim for increase in August 2004.
 
The Veteran's thoracolumbar strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is a showing of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
The Veteran is currently in receipt of a 20 percent disability rating for his thoracolumbar strain.  To warrant entitlement to a higher rating, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, or at least favorable ankylosis of the entire thoracolumbar spine  The evidence does not show such a limitation.  Further, the evidence preponderates against showing that a rating outside of the schedular criteria is warranted.  
 
The Veteran's November 2004 general VA examination noted the his reports of a normal range of motion with increased pain following repetitive activities.  Physical examination revealed a normal curvature of the spine, and flexion to 90 degrees with discomfort after four repetitions.  Mild to moderate functional impairment was noted.  A September 2005 x-ray report noted mild degenerative disc disease at the L1-L4 and L3-L4 vertebrae and early degenerative disc disease at the L5-S1 vertebrae.  A September 2005 general VA examination noted flexion to 80 degrees.  Back flexion repeated five times led to pain and muscle spasm.  A private facility's December 2006 x-ray report noted findings of a negative thoracic spine and mild degenerative disc disease at the L5-S1 level and mild degenerative hypertrophic changes throughout the lumbar spine.  
 
A December 2006 QTC examination noted  normal flexion between 0 and 90 degrees.  There were no signs of an intervertebral disc syndrome.  A thoracic x-ray showed findings that were within normal limits.  A lumbar x-ray showed degenerative arthritis, and joint narrowing with degenerative hypertrophic change throughout the entire lumbar spine.  The diagnosis of thoracolumbar back strain was changed to mild degenerative disc disease of the L5-S1 vertebrae.  During his February 2008 Travel Board Hearing, the Veteran remarked that he was flexible, however, with repetitive motion he experienced flare-ups in pain and a decreased range of motion.  See Hearing Transcript, pg. 28.  
 
The Veteran was afforded a VA orthopedic examination in February 2009.  Range of motion tests revealed flexion to 90 degrees.  The Veteran was able to touch the ground with some increased low back pain and grimacing.  The Veteran was able to flex three times each time to 90 degrees with grimacing.  No additional loss of range of motion due to pain was noted.  The diagnoses were minimal degenerative joint disease of the mid-thoracic spine, and lumbosacral degenerative disc disease. 
 
Given the absence of any ankylosis and given that thoracolumbar flexion was always greater than 30 degrees, the preponderance of the evidence is against entitlement to the benefit sought on appeal.

The Veteran has been diagnosed with degenerative disc disease, but his service-connected disability is a thoracolumbar strain.  The appellant is not service connected for lumbar degenerative disc disease.  Nevertheless, assuming arguendo that the degenerative disc disease is service connected, it does not impact the Veteran's disability evaluation as there is no evidence of incapacitating episodes during the period on appeal which would provide a higher disability rating in this case. 
The Veteran does not have objective neurological pathology associated with his service connected thoracolumbar back strain.  As stated above, the Veteran's neurologic symptoms have been attributed to his diabetic neuropathy.  See February 2009 VA neurologic and orthopedic examinations.  Thus, the evidence does not warrant a separate disability rating for nerve damage.  In considering DeLuca, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 20 percent evaluation.  Moreover, it bears repeating that under the regulation the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.
The symptoms presented by the Veteran's thoracolumbar strain are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that the appellant's thoracolumbar disorder at any time during the appellate term necessitated frequent hospitalization.  Further, to the extent in which the strain interfered with the Veteran's employment, he has already received service connection for individual unemployability based in part on his thoraco-lumbar strain symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun.
 
Entitlement to an evaluation in excess of 20 percent for thoraco-lumbar strain is denied.  In view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings.
 
Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER
 
Entitlement to an increased rating for bilateral pes planus (flat feet), with callosities is denied.
 
Entitlement to an increased rating for a thoraco-lumbar strain is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


